United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
K.W., Appellant
and
U.S. POSTAL SERVICE, SAVANNAH
PROCESSING & DISTRIBUTION FACIILITY,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-342
Issued: April 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2006 appellant filed a timely appeal from the September 14, 2006
decision of the Office of Workers’ Compensation Programs’ hearing representative affirming the
Office’s April 28, 2006 decision denying appellant’s claim on the grounds that he failed to
establish fact of injury in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty causally related to factors of his federal employment.
FACTUAL HISTORY
On February 6, 2006 appellant, a 38-year-old driver, filed an occupational disease claim,
Form CA-2, alleging that he tore the meniscus in his right knee as a result of pushing and pulling
overloaded and often defective containers over the uneven and sloping ground in the loading
dock. He stated that these conditions caused great strain on his legs and knees, which led to the

wearing of the cartilage in his knee joints. On February 22, 2006 the employing establishment
controverted appellant’s claim on the grounds that he had not provided any factual details or
medical evidence establishing how his condition was caused by his employment.
By letter dated March 10, 2006, the Office requested additional factual and medical
information about appellant’s employment duties and his claimed occupational disease.
Appellant responded to this request on March 17, 2006. He stated that his knee condition arose
as a result of pushing and pulling containers weighing over 1,000 pounds into and out of his
truck. The pavement in the dock was uneven and his truck sat on an incline, requiring him to use
his legs to hold the weight of the containers until they could be locked into place. Appellant
stated that, due to the lack of an electric pallet jack in the dock area, he was also required to
move pallets weighing up to 2,000 pounds. His duties as a dispatch truck driver in the bulk mail
acceptance unit entailed moving several heavy pallets and containers under strict daily deadlines.
Appellant stated that he gradually became aware of increasing pain in his knees and, around
June 2005, began taking over-the-counter pain relief medication. On January 11, 2006 he went
to the emergency room where he was diagnosed with a strained right knee and possible cartilage
damage. Appellant had surgery on his knee on February 10, 2006. He stated that none of his
activities outside of work put any strain on his knees.
By decision dated April 12, 2006, the Office denied appellant’s claims on the grounds
that he had not provided evidence sufficient to establish that he had sustained an employmentrelated injury. The Office accepted that the working conditions were as appellant had described,
but found that there was no medical evidence connecting those conditions to appellant’s claimed
knee injury.
On April 14, 2006 the Office received a report submitted by appellant’s treating
physician, Dr. H. Clark Deriso, a Board-certified orthopedic surgeon, dated March 30, 2006.
Dr. Deriso stated that appellant had undergone an arthroscopy for a flap tear of the medial
meniscus of the right knee. He reported that appellant had experienced problems when loading
and unloading his truck. Dr. Deriso stated: “A meniscus injury would probably fit a twisting
injury while doing the work of loading and unloading. We will have to rely on the workplace
and also the patient to determine exactly the onset of this work injury.” He attached a draft copy
of his operative report in which he provided a postoperative diagnosis of torn medial meniscus
with chondrosis of the patella. In his patient progress notes, dated January 13 to March 27, 2006,
Dr. Deriso noted that appellant had no history of injury, but may have twisted his knee while
loading and unloading his truck at work. His examination on January 13, 2006 revealed
tenderness in the posteromedial and medial joint line with pain on external rotation of the tibia
against the femur. On January 31, 2006 Dr. Deriso noted that injections given on the previous
visit had been largely ineffective and recommended arthroscopy, which was conducted
February 10, 2006. Following the surgery, he stated that appellant was doing well, but reported
some parapetellar pain and slight swelling of the knee.
On May 11, 2006 appellant requested a review of the written record. He also submitted a
work order from the employing establishment requesting correction of the physical problems of
the loading dock where he worked. On August 14, 2006 he submitted photographs of the
loading dock renovations.

2

By decision dated September 14, 2006, the Office hearing representative affirmed the
Office’s previous decision. It found that the reports of Dr. Deriso drew only speculative
connections between appellant’s employment and his knee injury. The Office hearing
representative also found that Dr. Deriso’s opinions were devoid of rationalization.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty as alleged; and that any disability or specific condition for which compensation is
claimed is causally related to the employment injury.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;3 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;4 and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.5
When determining whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors, the Office generally relies on the
rationalized opinion of a physician.6 To be rationalized, the opinion must be based on a
complete factual and medical background of the claimant7 and must be one of reasonable
medical certainty8 explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.9
ANALYSIS
The Office has accepted that the work activity of pushing and pulling heavy containers
and pallets over an uneven and slanted surface occurred as alleged. The issue to be resolved is
1

5 U.S.C. §§ 8101-8193.

2

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Solomon Polen, 51 ECAB 341 (2000).

4

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

5

Ernest St. Pierre, 51 ECAB 623 (2000).

6

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

3

whether this activity caused appellant’s right knee injury. The Board finds that appellant has not
provided sufficient medical evidence to establish that his knee condition is causally related to the
accepted factors of his federal employment.
Dr. Deriso, a Board-certified orthopedic surgeon, diagnosed a torn medial meniscus with
chondrosis of the patella in appellant’s right knee. In a report made before he repaired the tear
with arthroscopy, Dr. Deriso noted that appellant had no history of traumatic injury to his knee
and may have twisted his knee when loading or unloading his truck at work. In a report dated
March 30, 2006, he stated that appellant’s condition would “probably fit a twisting injury while
doing loading and unloading” but that he would have to rely on appellant and the employing
establishment to “determine exactly the onset of his work injury.” The Board finds that
Dr. Deriso’s opinion is equivocal and speculative as to the causal relationship between
appellant’s injury and his employment. While he connected the torn meniscus with the duties of
loading and unloading a truck, his statements were couched in terms of “may have” and
“probably.” The Board has held that speculative and equivocal medical opinions regarding
causal relationship have no probative value.10 Additionally, Dr. Deriso did not provide evidence
that he was aware of appellant’s employment duties or conditions; he left it to appellant and the
employing establishment to determine how the injury could have occurred. The Board therefore
finds that his opinion is not adequately rationalized.
As the record contains no other medical opinion evidence establishing a connection
between appellant’s employment and his diagnosed condition, appellant has failed to meet his
burden of proof.
CONCLUSION
The Board finds that appellant has not established that he sustained injury in the
performance of duty causally related to factors of his federal employment.

10

Ricky S. Storms, 52 ECAB 349 (2001) (holding that, while the opinion of a physician supporting causal
relationship need not be one of absolute medical certainty, the opinion must not be speculative or equivocal but
should rather be expressed in terms of a reasonable degree of medical certainty).

4

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2006 decision of the Office of
Workers’ Compensation Programs’ hearing representative and the April 12, 2006 Office decision
are affirmed.
Issued: April 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

